DETAILED ACTION

Continued Examination Under 37 CFR 1.114

The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
The claim amendment dated April 21, 2022 has been entered.  Claims 1, 3-5, 9, and 16 were amended.  Claims 2 and 6-8 are cancelled claims.  Claims 1, 3-5, and 9-16 are pending.
Previous rejections over now cancelled claims are withdrawn due to the claim cancellations.
The election requirement is withdrawn.  Claims 1, 3-5, and 9-16 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein 8 to 13 groups out of R1 to R14 each represent a hydrogen atom or a deuterium atom”; however, since the claim has been amended to require at least one diarylamino and one aryl group, it is not seen how 13 groups out of R1 to R14 could be hydrogen or deuterium.  Accordingly, claim 1 is considered indefinite.  Note that claims dependent upon claim 1 are included in the rejection.  Clarification and/or correction is required.
Claim 5 recites “at least two of R31, R32 and R33 combine to form an aryl group”, but the individual groups R31, R32 and R33 are not specifically defined.  Additionally, where a R31, R32, and R33 is not used to form a group, the individual group is not defined.  Claim 5 is considered indefinite as the claim is not fully defined.  Furthermore, it is not seen how a R31 and R33 would join to form a ring as they are not adjacent groups.  Clarification and/or correction is required.
Claim 16 recites “wherein 8 to 13 groups out of R1 to R14 each represent a hydrogen atom or a deuterium atom”; however, since the claim has been amended to require at least one diarylamino and an aryl group, it is not seen how 13 groups out of R1 to R14 could be hydrogen or deuterium.  Accordingly, claim 16 is considered indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, and 9-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jarikov (US 2004/0076853 A1).
Jarikov teaches organic light emitting devices including a light emitting layer that includes a “first host”, "second host”, and dopant (see abstract as well as full disclosure).
	Regarding claims 1, 3, 4, 5 and 9-16, Jarikov teaches “first host” compounds that may comprise a dibenzo[fg,op]naphthacene group (see par. 196 compound number 129).  Any of the listed “first host" polyaromatic hydrocarbon “PAH” groups, of which dibenzo[fg,op]naphthacene is a specifically mentioned group, may further include one or more substituent groups including a diarylamino (see par. 1415) and a substituents group may include aryl group (e.g., phenyl, benzyl) (see par. 1415) at any bonding locations of the core PAH group.   Although Jarikov is silent with regard to showing an example compound where dibenzo[fg,op]naphthacene is selected as a PAH core group for a “first host” compound for the light emitting layer where the core is substituted with at least one diarylamino (such as diphenylamino) at the bonding location corresponding to instant R1 to R3 and an aryl group at R8 to R10, it would have been obvious to one of ordinary skill in the art to have formed a compound having a dibenzo[fg,op]naphthacene core and substituted with amino group(s) and aryl group, because these components are clearly taught by Jarikov for forming a functional compound according to the disclosure for use in a light emitting layer as “first host" material.  One would expect to achieve a functional amino compound for a light emitting layer of an operational device within the disclosure of Jarikov and the same as compounds defined in instant formula 1 with a predictable result and a reasonable expectation of success.	
Regarding claims 4 and 9, one or more substituent groups including a diarylamino may be at any bonding location of a PAH group including dibenzo[fg,op]naphthacene (see par. 1415).  
	Regarding claim 10, an anthracene derivative may be present in the light emitting layer as a “second host” compound (see par. 1498-1513).
	Regarding claims 11 and 12, the claims are product by process claims and Jarikov teaches the required product as discussed above.  Per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Additionally, Jarikov expressly teaches the wet process of spin coating (see par. 1632) and a vacuum deposition (see par. 1631) for forming a luminescent layer.
	Regarding claims 13-15, Jarikov teaches devices comprising an element as claimed (see figures 1-3 and par. 2-5, 20).
Further regarding the description of the instant formula (1) compound as a "luminescent compound" or “light emitting material”, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).   Additionally, the "first host" compounds are described as having emission spectra (see par. 1479).  Also, the Office notes that "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1, 3-5, and 9-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al. (US 2003/0118866 A1) in view of Jarikov (US 2004/0076853 A1).
Regarding the compound of instant claims 1, 3, 4, and 9-16, Oh teaches organic electroluminescent devices comprising a light emitting layer having a guest material and at least two host materials and one of the host materials is an amine compound of the following formula (see abstract):

    PNG
    media_image1.png
    174
    320
    media_image1.png
    Greyscale
.
In the formula, L1 to L4 may be an aromatic hydrocarbon group among other possibilities (see par. 54).  The compound may have at least one amine group as variables “m” and “n” are defined as m+n is an integer of 1 to 8 (see par. 49).  “Z” may be A1 and an A1 may be a substituted aromatic hydrocarbon (see par. 50-51) with a substituent such as aryl (e.g., benzyl) (see par. 69).  Also, two substituents of the A1 may be bonded to each other to form a ring (see par. 70 and 69).  Oh et al. does not exemplify the specific aromatic hydrocarbon group dibenzo[fg,op]naphthacene.  Jarikov teaches in analogous art dibenzo[fg,op]naphthacene is a polyaromatic hydrocarbon group in the analogous art of EL devices (see par. 196).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have formed an Oh formula and to have selected the core "Z" group as an aryl substituted dibenzo[fg,op]naphthacene polyaromatic hydrocarbon as taught by Jarikov as a known polyaromatic hydrocarbon group in the art.  One would expect to achieve a functional amine compound within the teachings of Oh and Jarikov with a predictable result and a reasonable expectation of success.  Further, it is noted by the Office that applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claims are unpatentable as obvious under 35 U.S.C. 103(a), because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
	Regarding claims 1, 4 and 7-9, in the Oh formula, Z is divalent and may attach to the amino groups at any bonding location of the Z group including positions that correspond to instant R1 to R3 locations.
Regarding claim 10, Oh et al. teaches a second host material and luminescent dopant for the light emitting layer, but does not specifically teach including an anthracene derivative in the light emitting layer.  Jarikov teaches in analogous art an anthracene derivative may be in a light emitting layer as a “second host” compound (see par. 1498-1513).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included an anthracene compound in the light emitting layer of a device according to Oh, because one would expect an anthracene derivative to be similarly useful as a light emitting layer material in a device according to Oh.  One would expect to achieve a functional light emitting layer including an anthracene compound as taught by Jarikov with a predictable result and a reasonable expectation of success.  Further, case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding claims 11 and 12, the claims are product by process claims and Oh in view of Jarikov teaches the required product as discussed above.  Per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claims 13-15, Oh teaches devices emitting light as claimed (see par. 5-8).
Further regarding the description of the instant formula (1) compound as a "luminescent compound" or “light emitting material”, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).   Additionally, the Oh compounds are described as having emission spectra (see par. 57-58).  Also, the Office notes that "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. 	
Applicant argues the examples provide data about compounds 13, 17, and 26:

    PNG
    media_image2.png
    265
    234
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    256
    214
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    247
    221
    media_image4.png
    Greyscale

In response, the only example for “comparative” compound 26 appears to be present in Table 6

    PNG
    media_image5.png
    195
    685
    media_image5.png
    Greyscale

It is unclear that example compound 26 provides a clearly unexpected improvement that is of statistical significance.  Per MPEP 716.02)b), burden is upon applicant to establish results are unexpected and significant and applicants have the burden of explaining the data they proffer as evidence of non-obviousness.  Furthermore, the comparative compound 26 comprises -OMe substitution groups and no further compounds having dimethyl substituted phenyl substituent group while also having no arylamine groups were tested.  The single comparison example is not sufficient to clearly establish the arylamine groups selected for one or two of R1 to R3 clearly provides an unexpected result.  The comparison is not sufficient to establish a clear trend.  Also, only two “inventive” compounds 13 and 17 are discussed.  MPEP 2145 sets forth, “a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan ‘could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.’ In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)” and “evidence of superior properties in one species insufficient to establish the nonobviousness of a subgenus containing hundreds of compounds”. The examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is not commensurate in scope with the claims.  (See In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sato et al., Bulletin of the Chemical Society of Japan, Vol. 44, (1971), pages 2481-2490 discusses dibenzo[fg,op]naphthacene ring systems (see Scheme 1, page 2485).  The reference is considered relevant to the art of the endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786